Title: 1774. Wednesday March 9th.
From: Adams, John
To: 


       Returned from Charlestown Court with Coll. Tyng of Dunstable, who told me some Anecdotes of Bernard and Brattle, Otis, Hutchinson, &c. Bernard said “he never thought of Pratt”—he would find a Place for him now, upon that Bench. Brattle shall be Colonel and Brigadier, &c.—Bernard said—Afterwards this Miff broke out into a Blaze.
       Jemmy Russell was as sociable, and familiar, with Dix and Gorham, and Stone, and All the Members of the House as possible—an Artfull fellow! deeply covered.—He told a saying of the Admiral, at the Funeral Yesterday. “There never was any Thing in Turkey nor in any Part of the World, so arbitrary and cruel as keeping old Mr. Clark, at the Castle all this winter, an old Man, from his family.”
       This day the General Court prorogued in Anger by the Governor.
      